Name: Commission Directive 2008/109/EC of 28Ã November 2008 amending Annex IV to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community
 Type: Directive
 Subject Matter: tariff policy;  agricultural policy;  trade policy;  agricultural activity;  health;  deterioration of the environment
 Date Published: 2008-11-29

 29.11.2008 EN Official Journal of the European Union L 319/68 COMMISSION DIRECTIVE 2008/109/EC of 28 November 2008 amending Annex IV to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular point (d) of the second paragraph of Article 14 thereof, Whereas: (1) Special requirements for wood packaging material and wood used to wedge or support non-wood cargo introduced into the Community are set out in Annex IV to Directive 2000/29/EC. They are based on the FAO International Standard for Phytosanitary Measures (ISPM) No 15 on Guidelines for regulating wood packaging material in international trade (2). (2) In addition to the requirements approved under ISPM No 15, Annex IV to Directive 2000/29/EC includes a requirement that imported wood packaging material be made from debarked wood. The application of that debarking requirement has been postponed twice. (3) The Community has requested that ISPM No 15 be reviewed to include a requirement addressing the Communitys concern about the risk posed by the presence of bark on such wood packaging material in international trade. (4) The Technical Panel on Forest Quarantine (TPFQ), established under the auspices of the International Plant Protection Convention (IPPC) and composed of internationally recognised forestry experts, has now analysed the available research data on the phytosanitary risk posed by bark on wood packaging material. The TPFQ concluded that there is technical justification to require that wood packaging material in international trade should be free from bark with a precisely defined tolerance level for the presence of small pieces of bark ensuring that the phytosanitary risk is kept to an acceptable level and that such requirement should be included in the revised ISPM No 15. (5) In order to protect the territory of the Community from the introduction of harmful organisms the Community requirements for the presence of bark on wood packaging material and dunnage should be brought in line with the TPFQ technical conclusions without waiting for the adoption of a revised ISPM No 15 by the IPPC Commission on Phytosanitary Measures. (6) It is therefore appropriate to adapt the debarking requirement to that technically justified tolerance level for the presence of bark. (7) Annex IV to Directive 2000/29/EC should therefore be amended accordingly. (8) The requirement that wood packaging material be made from debarked round wood introduced by Commission Directive 2006/14/EC (3) amending Annex IV to Directive 2000/29/EC will apply from 1 January 2009. It is therefore necessary that the measures provided for in this Directive also apply from 1 January 2009. However, in order to allow third countries to make the necessary adaptations it is appropriate to provide that the bark requirement should apply as from 1 July 2009. (9) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex IV to Directive 2000/29/EC is amended in accordance with the text in the Annex to this Directive. Article 2 1. Member States shall adopt and publish, by 31 December 2008 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 1 January 2009. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such a reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the third day following its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 28 November 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) ISPM No 15, March 2002, FAO, Rome. (3) OJ L 34, 7.2.2006, p. 24. ANNEX In Annex IV, Part A, Section I to Directive 2000/29/EC is amended as follows: 1. point 2 is replaced by the following: 2. Wood packaging material, in the form of packing cases, boxes, crates, drums and similar packings, pallets, box pallets and other load boards, pallet collars, actually in use in the transport of objects of all kinds, except raw wood of 6 mm thickness or less, and processed wood produced by glue, heat and pressure, or a combination thereof, coming from third countries, except Switzerland. The wood packaging material shall:  be free from bark with the exception of any number of individual pieces of bark if they are either less than 3 cm in width (regardless of the length) or, if greater than 3 cm in width, of not more than 50 cm2 in area, and  be subject to one of the approved treatments as specified in Annex I to FAO International Standard for Phytosanitary Measures No 15 on Guidelines for regulating wood packaging material in international trade, and  display a mark as specified in Annex II to FAO International Standard for Phytosanitary Measures No 15 on Guidelines for regulating wood packaging material in international trade, indicating that the wood packaging material has been subjected to an approved phytosanitary treatment. The first indent shall only apply from 1 July 2009. 2. point 8 is replaced by the following: 8. Wood used to wedge or support non-wood cargo, including that which has not kept its natural round surface, except raw wood of 6 mm thickness or less and processed wood produced by glue, heat and pressure, or a combination thereof, coming from third countries, except Switzerland. The wood shall:  be free from bark with the exception of any number of individual pieces of bark if they are either less than 3 cm in width (regardless of the length) or, if greater than 3 cm in width, of not more than 50 cm2 in area, and  be subject to one of the approved treatments as specified in Annex I to FAO International Standard for Phytosanitary Measures No 15 on Guidelines for regulating wood packaging material in international trade, and  display a mark as specified in Annex II to FAO International Standard for Phytosanitary Measures No 15 on Guidelines for regulating wood packaging material in international trade, indicating that the wood has been subjected to an approved phytosanitary treatment. The first indent shall only apply from 1 July 2009.